Exhibit 10.25

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is effective as of March 1, 2012 (the
“Effective Date”), by and between EMMIS OPERATING COMPANY, an Indiana company
(“Employer”), and J. SCOTT ENRIGHT, an Indiana resident (“Executive”).

RECITALS

WHEREAS, Employer and its affiliates are engaged in the ownership and operation
of certain radio, magazine and related operations (together, the “Emmis Group”);
and

WHEREAS, Employer desires to employ Executive and Executive desires to be so
employed.

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

AGREEMENT

1. Employment Status and Duties. Upon the terms and subject to the conditions
set forth in this Agreement, Employer hereby employs Executive, and Executive
hereby accepts exclusive employment with Employer. During the Term (as defined
below), Executive shall serve as Executive Vice President, General Counsel and
Secretary. Executive shall have such duties, functions, authority and
responsibilities as are commensurate with the position. Executive’s services
hereunder shall be performed on an exclusive, full-time basis in a professional,
diligent and competent manner to the best of Executive’s abilities. Executive
shall not undertake any outside employment or business activities without the
prior written consent of Employer. Executive shall be permitted to serve on the
board of other charitable or civic organizations so long as such services:
(i) are approved in writing in advance by Employer; and (ii) do not interfere
with Executive’s duties and obligations under this Agreement. It is understood
and agreed that the location for the performance of Executive’s duties and
services pursuant to this Agreement shall be the offices designated by Employer
in Indianapolis, Indiana. If Executive is elected as a member of the Board of
Directors of Emmis Communications Corporation (“ECC”), he shall serve in such
position without additional remuneration (unless Employer elects to remunerate
“inside directors”) but shall be entitled to the benefit of indemnification
pursuant to the terms of Section 16.10. Executive shall also serve without
additional remuneration as a director and/or officer of one (1) or more of
Employer’s subsidiaries or affiliates if appointed to such position(s) by
Employer and shall also be entitled to the benefit of indemnification pursuant
to the terms of Section 16.10.



--------------------------------------------------------------------------------

2. Term. The term of this Agreement shall commence on the Effective Date and
continue through and including February 28, 2017, unless earlier terminated in
accordance with the provisions set forth in this Agreement (the “Term”). For
purposes of this Agreement, the term “First Contract Year” shall be defined to
mean the twelve (12) month period commencing on the Effective Date; the term
“Second Contract Year” shall be defined to mean the twelve (12) month period
commencing on the first anniversary of the Effective Date; the term “Third
Contract Year” shall be defined to mean the twelve (12) month period commencing
on the second anniversary of the Effective Date; the term “Fourth Contract Year”
shall be defined to mean the twelve (12) month period commencing on the third
anniversary of the Effective Date; and the term “Fifth Contract Year” shall be
defined to mean the twelve (12) month period commencing on the fourth
anniversary of the Effective Date (each, a “Contract Year”).

3. Base Salary; Auto Allowance. Upon the terms and subject to the conditions set
forth in this Agreement, Employer shall pay or cause to be paid to Executive an
annualized base salary (the “Base Salary”), payable pursuant to Employer’s
customary payroll practices and subject to applicable taxes and withholdings as
required by law, for each Contract Year, as set forth below:

 

First Contract Year:

   $ 390,000   

Second Contract Year:

   $ 401,700   

Third Contract Year:

   $ 413,751   

Fourth Contract Year:

   $ 426,164   

Fifth Contract Year:

   $ 438,948   

Except as otherwise set forth herein, Employer shall have no obligation to pay
Executive the Base Salary for any periods during which Executive fails or
refuses to render services pursuant to this Agreement (except that Executive
shall not be considered to have failed or refused to render services during any
periods of Executive’s incapacity or absence from work due to sickness or other
approved leave of absence in accordance with the Company’s policies, subject to
Employer’s right to terminate Executive’s employment pursuant to Section 11) or
for any period following the expiration or termination of this Agreement. In
addition, it is understood and agreed that Employer may, at its sole election,
pay up to ten percent (10%) of Executive’s Base Salary in Shares (as defined
below); provided that: (i) the Shares are registered with the U.S. Securities
and Exchange Commission (the “SEC”) on a then-effective Form S-8 or other
applicable registration statement and are issued without restriction on resale
(and further provided that the Shares are listed on a securities exchange or
over-the-counter market, which does not include listing on the “pink sheets,” at
the time of issuance), subject to any restrictions on resale under Employer’s
insider trading policy or applicable federal and state law; and (ii) the
percentage of Executive’s Base Salary payable in Shares shall be consistent
with, and the exact number of Shares to be awarded to Executive shall be
determined in the same manner as, that utilized for the Key Executive Group. The
term “Key Executive Group” refers to the Company’s Chief Operating Officer and
Chief Financial Officer and President – Publishing Division (or, if any of those
positions are no longer comparable to Executive’s position, any other positions
mutually agreed upon by the parties).

 

2



--------------------------------------------------------------------------------

During the Term, Executive shall receive a monthly auto allowance in the amount
of One Thousand Dollars ($1,000) (subject to withholding and applicable taxes as
required by law) consistent with Employer’s policy or practices regarding such
allowances, as such policy or practices may be amended from time to time during
the Term in Employer’s sole and absolute discretion; provided, however, that in
no event shall the auto allowance amount paid to Executive pursuant to this
provision be reduced.

4. Incentive Compensation.

4.1 Option Grant. On or about the Effective Date, Executive shall be granted an
option (the “Option”) to acquire Two Hundred Fifty Thousand (250,000) shares of
Class A Common Stock of ECC (“Shares”), which shall vest in four (4) equal
installments of Sixty-Two Thousand Five Hundred (62,500) Shares on the final
calendar day of February in each of 2014, 2015, 2016 and 2017, subject to the
terms of this Section 4.1. The Option granted pursuant to this Section 4.1
shall: (i) have an exercise price per share equal to the Fair Market Value
(“FMV”) of the stock on the date of grant (as FMV is defined in the applicable
Equity Compensation Plan, or any subsequent equity compensation or similar plan
adopted by ECC and generally used to make equity-based awards to
management-level employees of the Emmis Group (the “Plan”));
(ii) notwithstanding any other provisions in this Agreement, be granted
according to the terms and subject to the conditions of the Plan; (iii) be
evidenced by a written grant agreement containing such terms and conditions as
are generally provided for other management-level employees of the Emmis Group;
and (iv) be exercisable for Shares with such restrictive legends on the
certificates in accordance with the Plan and applicable securities laws.
Employer shall use reasonable efforts to register the Shares subject to the
award on a Form S-8 or other applicable registration statement at such time as
the Shares are issued to Executive. The Option granted pursuant to this
Section 4.1 is intended to satisfy the regulatory exemption from the application
of Section 409A (as defined below) for certain options for service recipient
shares, and it shall be administered accordingly.

4.2 Fiscal Year Bonus Amounts. Upon the terms and subject to the conditions set
forth in this Section 4, following the conclusion of each of Employer’s fiscal
years ending on the final day of February in each of 2013, 2014, 2015, 2016 and
2017 (each, a “Fiscal Year”), Executive shall be eligible to receive one
(1) performance bonus in an annualized target amount equivalent to Fifty percent
(50%) of Executive’s total Base Salary earned during the subject Fiscal Year
(each, a “Fiscal Year Bonus”), the exact amount of which, if any, shall be
determined based upon Executive’s attainment of certain performance and
financial goals as determined each Fiscal Year by the Compensation Committee of
ECC’s Board of Directors (the “Compensation Committee”), in its sole and
absolute discretion, and communicated to Executive within ten (10) days after a
final determination by the Compensation Committee.

 

3



--------------------------------------------------------------------------------

4.3 Completion Bonus. Except as provided below, on the condition that Executive
remains employed by Employer, on a full-time, continuous basis, through
February 28, 2017, Employer shall make a cash payment to Executive in the amount
of $500,000 (the “Completion Bonus”). The Completion Bonus shall be paid to
Executive within two (2) weeks after February 28, 2017.

Notwithstanding the foregoing, if Executive’s employment is terminated prior to
February 28, 2017 and such termination is: (a) due to Executive’s death, (b) on
account of Executive’s incapacity pursuant to Section 11, or (c) due to a
“Qualifying Termination” (as defined in the CIC Agreement) following a Change in
Control, then Employer shall pay to Executive, within two (2) weeks after
termination of his employment, a pro-rata portion of the Completion Bonus. Any
pro-rated portion of the Completion Bonus shall be based upon the number of
calendar days elapsed between the Effective Date and the date of termination
divided by the total number of calendar days between the Effective Date and
February 28, 2017.

4.4 Payment of Bonus Amounts. Employer shall pay or cause to be paid to
Executive the bonus amounts, if earned according to the terms and conditions set
forth in Sections 4.2 and 4.3; provided that, unless provided otherwise in
Sections 4.2, 4.3, 9, 10, 11 or 12 of this Agreement, on the final day of the
applicable measuring period for such bonus: (i) this Agreement is in full force
and effect and has not been terminated for any reason (other than due to a
material breach of this Agreement by Employer); and (ii) Executive is fully
performing all of Executive’s material duties and obligations pursuant to this
Agreement and is not in breach of any of the material terms and conditions of
this Agreement (provided that Executive’s failure or inability to perform his
duties and obligations because of his death or incapacity (pursuant to
Section 11), including during leaves of absence, shall not be considered a
breach of this Agreement or non-performance under this provision). In addition,
it is understood and agreed that Employer may, at its sole election, pay any
bonus amounts earned by Executive pursuant to this Section 4 in cash or Shares;
provided that the Shares evidencing any portion thereof are registered with the
SEC on a then-effective Form S-8 or other applicable registration statement and
are issued without restriction on resale (and further provided that the Shares
are listed on a securities exchange or over-the-counter market, which does not
include listing on the “pink sheets,” at the time of issuance), subject to any
restrictions on resale under Employer’s insider trading policy and applicable
federal and state law. In the event that Employer elects pursuant to this
Section 4.4 to pay any Fiscal Year Bonus amounts in Shares, the percentage of
such bonus amounts payable in Shares shall be consistent with, and the exact
number of Shares to be awarded to Executive shall be determined in the same
manner as, that utilized for the Key Executive Group. Any Fiscal Year Bonus
amounts earned by Executive pursuant to the terms and conditions of Section 4.2
shall be paid after the end of the Fiscal Year for which the bonus is earned
(but in no event later than ninety (90) days after the end of such Fiscal Year).
Any and all bonus amounts payable by Employer to Executive pursuant to this
Section 4 shall be subject to applicable taxes and withholdings as required by
law. Notwithstanding any other provisions of this Agreement, any bonus pursuant
to Sections 4.2 or 4.3 shall be paid to Executive by the earlier of the date
specified herein or the date that is no later than two-and-a-half months after
the end of either Employer’s or Executive’s first taxable year (whichever period
is longer) in which any such bonus is no longer subject to a substantial risk of
forfeiture for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

4



--------------------------------------------------------------------------------

5. Expenses; Travel. Employer shall pay or reimburse Executive for all
reasonable expenses actually incurred or paid by Executive during the Term in
connection with the performance of Executive’s services hereunder upon
presentation of expense statements, vouchers or other supporting documentation
as Employer may require of Executive; provided that, such expenses are otherwise
in accordance with Employer’s policies applicable to executive-level employees.
Executive shall undertake such travel as may be required in the performance of
Executive’s duties pursuant to this Agreement.

6. Fringe Benefits.

6.1 Vacation and Other Benefits. Each Contract Year, Executive shall be entitled
to four (4) weeks of paid vacation in accordance with Employer’s applicable
policies and procedures for executive-level employees. Executive shall also be
eligible to participate in and receive the fringe benefits generally made
available to other executive-level employees of Employer in accordance with and
to the extent that Executive is eligible under the general provisions of
Employer’s fringe benefit plans or programs; provided, however, that Executive
understands that these benefits may be increased, changed, eliminated or added
from time to time during the Term as determined in Employer’s sole and absolute
discretion.

6.2 Insurance and Estate Planning. Each Contract Year, Employer agrees to
reimburse Executive in an amount not to exceed Five Thousand Dollars ($5,000)
for the annual premium and other fees and expenses associated with estate
planning services for Executive, including legal and tax services, and
Executive’s purchase or maintenance of a life or disability insurance policy or
other insurance policies on the life, or related to the care, of Executive.
Executive shall be entitled to freely select and change the beneficiary or
beneficiaries under such policy or policies. Notwithstanding anything to the
contrary contained in this Agreement, Employer’s obligations under this
Section 6.2 are expressly contingent upon Executive providing required
information and taking all necessary actions required of Executive in order to
obtain and maintain the subject services, policy or policies, including without
limitation passing any required physical examinations. Reimbursements pursuant
to this Section 6.2 with respect to a Contract Year shall be made as soon as
administratively feasible after Executive submits the information and
documentation required for reimbursement; provided, however, under no
circumstances shall such reimbursement be paid later than two-and-a-half months
after the end of the calendar year or Employer’s taxable year in which such
Contract Year commenced.

 

5



--------------------------------------------------------------------------------

7. Confidential Information.

7.1 Non-Disclosure. Executive acknowledges that certain information concerning
the business of the Emmis Group and its members (including but not limited to
trade secrets and other proprietary information) is of a highly confidential
nature, and that, as a result of Executive’s employment with Employer prior to
and during the Term, Executive shall receive and develop proprietary and
confidential information concerning the business of Employer and/or other
members of the Emmis Group which, if known to Employer’s competitors, would
damage Employer, other members of the Emmis Group and their respective
businesses. Accordingly, Executive hereby agrees that during the Term and
thereafter, Executive shall not divulge or appropriate for Executive’s own use,
or for the use or benefit of any third party (other than Employer and its
representatives, or as directed in writing by Employer), any information or
knowledge concerning the business of Employer, or any other member of the Emmis
Group, which is not generally available to the public other than through the
activities of Executive. Executive further agrees that, immediately upon
termination of Executive’s employment for any reason, Executive shall promptly
surrender to Employer all documents, brochures, plans, strategies, writings,
illustrations, client lists, price lists, sales, financial or marketing plans,
budgets and any and all other materials (regardless of form or character) which
Executive received from or developed on behalf of Employer or any member of the
Emmis Group in connection with Executive’s employment prior to or during the
Term. Executive acknowledges that all such materials shall remain at all times
during the Term and thereafter the sole and exclusive property of Employer and
that nothing in this Agreement shall be deemed to grant Executive any right,
title or interest in such material.

7.2 Ownership of Materials. Employer shall solely and exclusively own all rights
of every kind and nature in perpetuity and throughout the universe in: (i) the
results and proceeds of Executive’s services pursuant to this Agreement; and
(ii) any business, financial, sales or marketing plans and strategies,
documents, presentations or other similar materials, regardless of kind or
character, each of which Executive acknowledges is a work specially ordered by
Employer which shall be considered to be a “work made for hire” for Employer.
The exclusive legal title to all of the aforesaid works, matters, and materials
and all secondary and derivative rights therein, shall belong, at all times, to
Employer.

7.3 Injunctive Relief. Executive acknowledges that Executive’s breach of this
Section 7 will cause irreparable harm and damage to Employer, the exact amount
of which will be difficult to ascertain; that the remedies at law for any such
breach would be inadequate; and that the provisions of this Section 7 have been
specifically negotiated and carefully written to prevent such irreparable harm
and damage. Accordingly, if Executive breaches this Section 7, Employer shall be
entitled to injunctive relief (including attorneys’ fees and costs) enforcing
this Section 7 to the extent reasonably necessary to protect Employer’s
legitimate interests, without posting bond or other security.

 

6



--------------------------------------------------------------------------------

8. Non-Interference; Non-Competition; Injunctive Relief.

8.1 Non-Interference. During the Term, and for a period of two (2) years
immediately following the expiration or early termination of the Term for any
reason, Executive shall not, directly or indirectly, take any action (or permit
any action to be taken by an entity with which Executive is associated) which
has the effect of interfering with Employer’s relationship (contractual or
otherwise) with: (i) on-air talent of any member of the Emmis Group; or (ii) any
other employee of any member of the Emmis Group. Without limiting the generality
of the foregoing, Executive specifically agrees that during such time period,
neither Executive nor any entity with which Executive is associated shall
solicit, hire or engage any on-air talent or other employee of any member of the
Emmis Group or any other employee of any member of the Emmis Group to provide
services for Executive’s benefit or for the benefit of any other business or
entity, or solicit or encourage them to cease their employment with any member
of the Emmis Group for any reason.

8.2 Non-Competition. Executive acknowledges the special and unique nature of
Executive’s employment with Employer as a senior-management-level employee, and
understands that, as a result of Executive’s employment with Employer prior to
and during the Term, Executive has gained and will continue to gain knowledge of
and have access to highly sensitive and valuable information regarding the
operations of Employer and its subsidiaries and affiliated entities, including
but not limited to the confidential information described more fully in
Section 7.1. Accordingly, Executive acknowledges Employer’s interest in
preventing the disclosure of such information through the engagement of
Executive’s services by any of Employer’s competitors following the expiration
or termination of the Term for any reason. Consequently, during the Term and for
a period of twelve (12) months immediately following the expiration or
termination of the Term for any reason, Executive shall not engage directly or
indirectly in, or become employed by, serve as an agent or consultant to, or
become an officer, director, partner, principal or shareholder of, any
corporation, partnership or other entity which is engaged in the terrestrial
radio broadcasting business, or the city and regional magazine publishing
business, in any market in which Employer owns or operates a radio station or
magazine as of the termination date of Executive’s employment with Employer. As
long as Executive does not engage in any other activity prohibited by the
immediately preceding sentence, Executive’s ownership of less than five percent
(5%) of the issued and outstanding stock of any corporation whose stock is
traded on an established securities market shall not constitute competition with
Employer for the purpose of this Section 8.2.

 

7



--------------------------------------------------------------------------------

8.3 Injunctive Relief. Executive acknowledges and agrees that the provisions of
this Section 8 have been specifically negotiated and carefully worded in
recognition of the opportunities which will be afforded to Executive by Employer
by virtue of Executive’s continued association with Employer during the Term,
and the influence that Executive has and will continue to have over Employer’s
employees, customers and suppliers. Executive further acknowledges that
Executive’s breach of Section 8.1 or 8.2 herein will cause irreparable harm and
damage to Employer, the exact amount of which will be difficult to ascertain;
that the remedies at law for any such breach would be inadequate; and that the
provisions of this Section 8 have been specifically negotiated and carefully
written to prevent such irreparable harm and damage. Accordingly, if Executive
breaches Section 8.1 or 8.2, Employer shall be entitled to injunctive relief
(including attorneys’ fees and costs) enforcing Section 8.1 or 8.2, to the
extent reasonably necessary to protect Employer’s legitimate interests, without
posting bond or other security. Notwithstanding anything to the contrary
contained in this Agreement, if Executive violates Section 8.1 or 8.2, and
Employer brings legal action for injunctive or other relief, Employer shall not,
as a result of the time involved in obtaining such relief, be deprived of the
benefit of the full period of noninterference set forth therein. Accordingly,
the obligations set forth in Section 8.1 or 8.2 shall have the duration set
forth therein, computed from the date such relief is granted but reduced by the
time expired between the date the restrictive period began to run and the date
of the first violation of the obligation(s) by Executive.

8.4 Construction. Despite the express agreement herein between the parties, in
the event that any provisions set forth in this Section 8 shall be determined by
any court or other tribunal of competent jurisdiction to be unenforceable for
any reason whatsoever, the parties agree that this Section 8 shall be
interpreted to extend only to the maximum extent as to which it may be
enforceable, and that this Section 8 shall be severable into its component
parts, all as determined by such court or tribunal.

9. Termination of Agreement by Employer for Cause.

9.1 Termination. Employer may terminate this Agreement and Executive’s
employment hereunder for Cause (as defined in Section 9.3 below) in accordance
with the terms and conditions of this Section 9. Following a determination by
Employer that Executive should be terminated for Cause, Employer shall give
written notice (the “Preliminary Notice”) to Executive specifying the grounds
for such termination, and Executive shall have ten (10) days after receipt of
the Preliminary Notice to attempt to cure any acts or omissions giving rise to
Cause, if applicable, and/or to respond to Employer in writing. If following the
expiration of such ten (10) day period Employer reaffirms its determination that
Executive should be terminated for Cause, such termination shall be effective
upon delivery by Employer to Executive of a final notice of termination.

 

8



--------------------------------------------------------------------------------

9.2 Effect of Termination. In the event of termination for Cause as provided in
Section 9.1 above:

(i) Executive shall have no further obligations or liabilities hereunder except
Executive’s obligations under Sections 7 and 8, which shall survive the
termination of this Agreement, and except for any obligations arising in
connection with any conduct of Executive described in Section 9.3;

(ii) Employer shall have no further obligations or liabilities hereunder, except
that Employer shall, not later than two (2) weeks after the termination date:

(a) Pay to Executive any Base Salary which has been earned on or prior to the
termination date, but which remains unpaid as of the termination date; and

(b) Pay to Executive any bonus amounts which have been earned on or prior to the
termination date pursuant to Section 4, if any, but which remain unpaid as of
the termination date.

Additionally, Employer shall comply with the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and the
provisions of any Employer benefit plans in which Executive or Executive’s
eligible dependents or beneficiaries are participating at the time of
termination.

9.3 Definition of Cause. For purposes of this Agreement, “Cause” shall be
defined to mean any of the following: (i) Executive’s failure, refusal or
neglect to perform any of Executive’s material duties or obligations under this
Agreement, or any material duties assigned to Executive consistent with the
terms of this Agreement (Executive’s inability or failure to perform his
obligations hereunder because of his death or incapacity, subject to Employer’s
right to terminate Executive’s employment pursuant to Section 11, including
during approved periods of absence, shall not be considered Cause for
termination under this provision), or abide by any applicable policy of
Employer, or Executive’s breach of any material term or condition of this
Agreement, and continuation of such failure, refusal, neglect, or breach after
written notice and the expiration of a ten (10) day cure period; provided,
however, that it is not the parties’ intention that the Employer shall be
required to provide successive such notices, and in the event Employer has
provided Executive with a notice and opportunity to cure pursuant to this
Section 9.3, Employer may terminate this Agreement for a subsequent breach
similar or related to the breach for which notice was previously given or for a
continuing series or pattern of breaches (whether or not similar or related)
without providing notice and an opportunity to cure; (ii) commission of any
felony or any other crime involving an act of moral turpitude which is harmful
to Employer’s business or reputation; (iii) Executive’s action or omission, or
knowing allowance of actions or omissions, which are in violation of any law or
any of the rules or regulations of the Federal Communications Commission, or
which otherwise jeopardize any of the licenses granted to Employer or any member
of the Emmis Group in connection with the ownership or operation of any radio
station; (iv) theft in any amount; (v) actual or threatened violence against any
individual (in connection with his employment hereunder) or another employee;
(vi) sexual or other prohibited harassment of others that is actionable under
applicable laws; (vii) unauthorized disclosure or use of trade secrets or
proprietary or confidential information, as described more fully in Section 7.1;
(viii) any action which brings Employer or any member of the Emmis Group into
public disrepute, contempt, scandal or ridicule, and which is harmful to
Employer’s business or reputation; and (ix) any matter constituting cause or
gross misconduct under applicable laws.

 

9



--------------------------------------------------------------------------------

10. Termination by Employer Without Cause or Voluntary Resignation by Executive
for Good Reason.

10.1 Effect of the Termination. If Employer Terminates Executive’s Employment
(as defined below) without Cause or Executive Terminates his Employment for Good
Reason (as defined below), then:

(i) Executive shall have no further obligations or liabilities hereunder, except
Executive’s obligations under Sections 7 and 8, which shall survive the
termination of this Agreement.

(ii) Employer shall have no further obligations or liabilities to Executive,
except that Employer shall:

(a) Pay to Executive any Base Salary which has been earned on or prior to the
termination date, but which remains unpaid as of the termination date, in a
lump-sum cash payment within two (2) weeks of the termination date;

(b) Pay to Executive any bonus amounts, if any, which Executive earned prior to
the termination date pursuant to Section 4 but which are unpaid as of the
termination date, in a lump-sum cash payment within two (2) weeks of the
termination date;

(c) If the Termination of Employment occurs on or before August 31, 2014, pay to
Executive a lump-sum cash payment within two (2) weeks of the termination date
equal to the annual Base Salary then in effect multiplied by two (2);

(d) If the Termination of Employment occurs on or after September 1, 2014 but
prior to March 1, 2016, pay to Executive a lump-sum cash payment within two
(2) weeks of the termination date equal to the annual Base Salary then in effect
multiplied by one and one-half (1.5);

 

10



--------------------------------------------------------------------------------

(e) If the Termination of Employment occurs on or after March 1, 2016, pay to
Executive a lump-sum cash payment within two (2) weeks of the termination date
equal to the annual Base Salary then in effect;

(f) If the Termination of Employment occurs on or before August 31, 2014, pay an
amount equal to Executive’s annual bonus opportunity pursuant to Section 4.2,
for the Fiscal Year in which the termination occurs, multiplied by two (2), in a
lump-sum cash payment within two (2) weeks after the termination date;

(g) If the Termination of Employment occurs on or after September 1, 2014, pay
an amount equal to Executive’s annual bonus opportunity pursuant to Section 4.2,
for the Fiscal Year in which the termination occurs, in a lump-sum cash payment
within two (2) weeks after the termination date;

(h) If the Termination of Employment occurs on or before August 31, 2014, pay or
reimburse, for a period of two (2) years, any medical, dental or vision
insurance premiums (up to the amount that Employer is paying on behalf of
Executive and his eligible dependents immediately prior to the date of
termination, e.g., the employer-paid premium) for the continuation of such
health coverage for Executive and Executive’s dependents pursuant to the
provisions of COBRA or applicable state law. If Executive becomes eligible to
participate in any other group insurance program of another employer and elects
coverage thereunder, these payments shall cease at that time;

(i) If the Termination of Employment occurs on or after September 1, 2014, pay
or reimburse, for a period of one (1) year, any medical, dental or vision
insurance premiums (up to the amount that Employer is paying on behalf of
Executive and his eligible dependents immediately prior to the date of
termination, e.g., the employer-paid premium) for the continuation of such
health coverage for Executive and Executive’s dependents pursuant to the
provisions of COBRA or applicable state law. If Executive becomes eligible to
participate in any other group insurance program of another employer and elects
coverage thereunder, these payments shall cease at that time;

 

11



--------------------------------------------------------------------------------

(j) Pay the full amount of the Completion Bonus described in Section 4.3 in a
lump-sum cash payment within two (2) weeks after the termination date; and

(k) Accelerate in full the vesting of any equity granted to Executive prior to
the termination date within two (2) weeks after the termination date.

Each of the payments set forth in this Section 10.1(ii) shall be subject to any
applicable tax withholding and deductions as required by law.

10.2 Definition of Termination of Employment. For purposes of this Agreement,
when capitalized, “Terminates Employment,” “Termination of Employment,” or any
variation of that term means a separation from service within the meaning of
Section 409A (defined below). If Executive’s employment terminates but does not
qualify as a separation from service under Section 409A, then Executive shall
become entitled to receive the severance pay and benefits set forth in this
Agreement at such time as he incurs a separation from service.

10.3 Definition of Good Reason. For purposes of this Section 10, the term “Good
Reason” shall be defined to mean, without Executive’s written consent: (i) a
reduction by Employer in Executive’s Base Salary or target Fiscal Year Bonus
opportunity from the amounts set forth in this Agreement; (ii) failure of
Employer to provide an office to Executive, or Employer requiring Executive to
work in an office that is more than thirty-five (35) miles from the location of
the Company’s principal executive offices at the time of this Agreement, except
for required travel on business of the Company to the extent substantially
consistent with Executive’s business travel obligations, or (iii) a material
breach of the terms of this Agreement by Employer; provided that Executive has
given Employer notice of such breach within thirty (30) days of the initial
occurrence of the event that is alleged to constitute Good Reason, such breach
remains uncured in the thirty (30) day period after such notice, and Executive
terminates his employment no later than ten (10) days after the cure period has
expired. Employer shall not take any position that a resignation by Executive
for Good Reason fails to constitute on involuntary separation from service for
purposes of Section 409A.

11. Termination of Agreement by Employer for Incapacity.

11.1 Termination. If Executive shall become incapacitated (as defined in the
Employer’s employee handbook or, if that is not applicable, as reasonably
determined by Employer), Employer shall continue to compensate Executive under
the terms of this Agreement without diminution and otherwise without regard to
such incapacity or nonperformance of duties until Executive has been
incapacitated for a cumulative period of ninety (90) days in any one hundred
eighty (180) consecutive day period, at which time Employer may, in its sole
discretion, elect to terminate Executive’s employment. The date that Executive’s
employment terminates pursuant to this Section 11 is referred to herein as the
“Incapacity Termination Date.”

 

12



--------------------------------------------------------------------------------

11.2 Obligations after Termination. Executive shall have no further obligations
or liabilities hereunder after an Incapacity Termination Date except Executive’s
obligations under Sections 7 and 8, which shall survive the termination or
expiration of this Agreement. After an Incapacity Termination Date, Employer
shall have no further obligations or liabilities hereunder except that Employer
shall, not later than two (2) weeks after an Incapacity Termination Date, pay to
Executive those amounts described in Sections 4.3 and 9.2(ii); provided,
however, that in the event an Incapacity Termination Date occurs at least six
(6) months after the commencement of a Fiscal Year during the Term, Employer
shall pay to Executive a pro-rated portion of the Fiscal Year Bonus for the
Fiscal Year during which the Incapacity Termination Date occurs, such amount to
be determined in the sole discretion of Employer. Additionally, Employer shall
comply with the provisions of COBRA and the provisions of any Employer benefit
plans in which Executive or Executive’s eligible dependents or beneficiaries are
participating at the time of termination. Nothing in this Section 11 shall
affect the amount of any benefits which may be payable to Executive under any
insurance plan or policy maintained by Employer or Executive or pursuant to any
Employer company practice, plan or program applicable to other
senior-management-level employees of the Emmis Group.

12. Death of Executive. This Agreement shall terminate immediately upon
Executive’s death. In the event of such termination, Employer shall have no
further obligations or liabilities hereunder except that Employer shall, not
later than two (2) weeks after Executive’s date of death, pay or grant to
Executive’s estate or designated beneficiary those amounts described in Sections
4.3 and 9.2(ii). Additionally, Employer shall comply with the provisions of
COBRA and the provisions of any Employer benefit plans in which Executive or
Executive’s eligible dependents or beneficiaries are participating at the time
of termination. In the event that Executive dies after termination of this
Agreement pursuant to Sections 9, 10 or 11, all amounts required to be paid by
Employer prior to Executive’s death in connection with such termination that
remain unpaid as of Executive’s date of death shall be paid to Executive’s
estate or designated beneficiary.

13. Application of Internal Revenue Code Section 409A. Notwithstanding anything
to the contrary set forth herein, any payments and benefits provided under this
Agreement (the “Severance Benefits”) that constitute “deferred compensation”
within the meaning of Section 409A of the Code and the regulations and other
guidance thereunder and any state law of similar effect (collectively “Section
409A”) shall not commence in connection with Executive’s termination of
employment unless and until Executive has also incurred a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A-1(h)
(“Separation From Service”), unless Employer reasonably determines that such
amounts may be provided to Executive without causing Executive to incur the
additional 20% tax under Section 409A.

 

13



--------------------------------------------------------------------------------

It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended
that payments of the Severance Benefits set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if Employer (or, if applicable, the
successor entity thereto) determines that the Severance Benefits constitute
“deferred compensation” under Section 409A and Executive is, on the termination
of service, a “specified employee” of Employer or any successor entity thereto,
as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to
the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the Severance Benefit payments
shall be delayed until the earlier to occur of: (i) the date that is six months
and one day after Executive’s Separation From Service, or (ii) the date of
Executive’s death (such applicable date, the “Specified Employee Initial Payment
Date”), the Employer (or the successor entity thereto, as applicable) shall
(A) pay to Executive a lump sum amount equal to the sum of the Severance Benefit
payments that Executive would otherwise have received through the Specified
Employee Initial Payment Date if the commencement of the payment of the
Severance Benefits had not been so delayed pursuant to this Section and
(B) commence paying the balance of the Severance Benefits in accordance with the
applicable payment schedules set forth in this Agreement.

This Agreement is intended to comply with Section 409A, and it is intended that
no amounts payable hereunder shall be subject to tax under Section 409A.
Employer shall use commercially reasonable efforts to comply with Section 409A
with respect to payments of benefits hereunder.

14. Adjustments for Changes in Capitalization of Employer. In the event of any
change in Employer’s outstanding Shares during the Term by reason of any
reorganization, recapitalization, reclassification, merger, stock split, reverse
stock split, stock dividend, asset spin-off, share combination, consolidation or
other event, the number and class of Shares and/or Options awarded pursuant to
Section 4 (and any applicable Option exercise price) shall be adjusted by the
Compensation Committee in its sole and absolute discretion and, if applicable,
in accordance with the terms of the Plan, and the option agreement evidencing
the grant of the Option. The determination of the Compensation Committee shall
be conclusive and binding. All adjustments pursuant to this Section 14 shall be
made in a manner that does not result in taxation to the Executive under
Section 409A.

 

14



--------------------------------------------------------------------------------

15. Notices. All notices, requests, consents and other communications, required
or permitted to be given hereunder, shall be made in writing and shall be deemed
to have been made as of: (a) the date that is the next date upon which an
overnight delivery service (Federal Express, UPS or equivalent only) will make
such delivery, if sent via such overnight delivery service, postage prepaid,
(b) the date such delivery is made, if delivered in person to the notice party
specified below, or (c) the date such delivery is made, if delivered via email.
Such notice shall be delivered as follows (or to such other or additional
address as either party shall designate by notice in writing to the other in
accordance herewith):

(i) If to Employer:

Emmis Communications Corporation

40 Monument Circle, Suite 700

Indianapolis, Indiana 46204

Attn: Jeffrey H. Smulyan

Email: Jeff@emmis.com

With a copy to:

Emmis Communications Corporation

40 Monument Circle, Suite 700

Indianapolis, Indiana 46204

Attn: Legal Department

Email: legal@emmis.com

(ii) If to Executive, to Executive at Executive’s address in the personnel
records of Employer.

16. Miscellaneous.

16.1 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Indiana without regard to
its conflict of law principles.

16.2 Captions. The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of any of the
terms and conditions of this Agreement.

16.3 Entire Agreement. This Agreement shall supersede and replace, in all
respects, any prior employment agreement entered into between the parties and
any such agreement shall immediately terminate and be of no further force or
effect. For purposes of the preceding sentence, any change in control,
restricted stock, option and other benefits-related agreement shall not
constitute a “prior employment agreement.”

16.4 Assignment. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive to any third party; provided,
however, that Executive may designate pursuant to Section 16.6 one (1) or more
beneficiaries to receive any amounts that would otherwise be payable hereunder
to Executive’s estate. Employer may assign all or any portion of its rights and
obligations hereunder to any other member of the Emmis Group or to any successor
or assignee of Employer pursuant to a reorganization, recapitalization, merger,
consolidation, sale of substantially all of the assets or stock of Employer, or
otherwise.

 

15



--------------------------------------------------------------------------------

16.5 Amendments; Waivers. Except as expressly provided in the following
sentence, this Agreement cannot be changed, modified or amended, and no
provision or requirement hereof may be waived, without the written consent of
Executive and Employer. Employer may amend this Agreement to the extent that
Employer reasonably determines that such change is necessary to comply with
Section 409A and further guidance thereunder, provided that such change does not
reduce the amounts payable to Executive hereunder. The failure of a party at any
time to require performance of any provision hereof shall in no manner affect
the right of such party at a later time to enforce such provision. No waiver by
a party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach or a
waiver of the breach of any other term or covenant contained in this Agreement.

16.6 Beneficiaries. Whenever this Agreement provides for any payment to
Executive’s estate, such payment may be made instead to such beneficiary as
Executive may have designated in a writing filed with Employer. Executive shall
have the right to revoke any such designation and to re-designate a beneficiary
by written notice to Employer (or to any applicable insurance company).

16.7 Change in Fiscal Year. If, at any time during the Term, Employer changes
its fiscal year, Employer shall make such adjustments to the various dates and
target amounts included herein as are necessary or appropriate, provided that no
such change shall affect the date on which any amount is payable hereunder.

16.8 Executive’s Warranty and Indemnity. Executive hereby represents and
warrants that Executive: (i) has the full and unqualified right to enter into
and fully perform this Agreement according to each and every term and condition
contained herein; (ii) has not made any agreement, contractual obligation or
commitment in contravention of any of the terms and conditions of this Agreement
or which would prevent Executive from performing according to any of the terms
and conditions contained herein; and (iii) has not entered into any agreement
with any prior employer or other person, corporation or entity which would in
any way adversely affect Executive’s or Employer’s right to enter into this
Agreement. Furthermore, Executive hereby agrees to fully indemnify and hold
harmless Employer and each of its subsidiaries, affiliates and related entities,
and each of their respective officers, directors, employees, agents, attorneys,
shareholders, insurers and representatives from and against any and all losses,
costs, damages, expenses (including attorneys’ fees and expenses), liabilities
and claims, arising from, in connection with, or in any way related to,
Executive’s breach of any of the representations or warranties contained in this
Section 16.8.

 

16



--------------------------------------------------------------------------------

16.9 Venue. Any action to enforce, challenge or construe the terms or making of
this Agreement or to recover for its breach shall be litigated exclusively in a
state court located in Marion County, Indiana, except that the Employer may
elect, at its sole and absolute discretion, to litigate the action in the county
or state where any breach by Executive occurred or where Executive can be found.
Executive acknowledges and agrees that this venue provision is an essential
provision of this Agreement and Executive hereby waives any defense of lack of
personal jurisdiction or improper venue.

16.10 Indemnification. Executive shall be entitled to the benefit of the
indemnification provisions set forth in Employer’s Amended and Restated Articles
of Incorporation and/or By-Laws, or any applicable corporate resolution, as the
same may be amended from time to time during the Term (not including any
limiting amendments or additions, but including any amendments or additions that
add to or broaden the protection afforded to Executive at the time of execution
of this Agreement) to the fullest extent permitted by applicable law and the
Director and Officer Indemnification Agreement executed by Executive and ECC
dated December 15, 2011. Additionally, Employer shall cause Executive to be
indemnified in accordance with Chapter 37 of the Indiana Business Corporation
Law (the “IBCL”), as the same may be amended from time to time during the Term,
to the fullest extent permitted by the IBCL as required to make Executive whole
in connection with any indemnifiable loss, cost or expense incurred in
Executive’s performance of Executive’s duties and obligations pursuant to this
Agreement. Employer shall also maintain during the Term, and for a commercially
reasonable period after the Term, an insurance policy providing directors’ and
officers’ liability coverage in a commercially reasonable amount. It is
understood that the foregoing indemnification obligations shall survive the
expiration or termination of the Term.

16.11 Change in Control. In the event of a “Change in Control,” the rights and
obligations of Executive and Employer shall be set forth in the separate Change
in Control Agreement executed by the parties, effective as of the Effective Date
(the “CIC Agreement”). “Change in Control” shall have the meaning ascribed to it
in the CIC Agreement.

16.12 Survival. Provision of this Agreement shall survive the termination or
expiration of this Agreement to the extent necessary in order to effectuate the
intent of the parties hereunder, including without limitation Sections 7, 8, 9,
10, 11 and 12.

[Signatures on Following Page]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

EMMIS OPERATING COMPANY

(“Employer”)

By:

 

/s/ Jeffrey H. Smulyan

 

Jeffrey H. Smulyan

 

Chief Executive Officer

J. SCOTT ENRIGHT

(“Executive”)

/s/ J. Scott Enright

J. Scott Enright